2012 EXECUTIVE AND KEY MANAGER RESTRICTED STOCK UNIT SUB-PLAN

(Effective January 1, 2012)

 

This 2012 Executive and Key Manager Restricted Stock Unit Sub-Plan (“Sub-Plan”)
of The Edelman Financial Group Inc., a Texas corporation (the “Company”), sets
forth the rules and regulations adopted by the Committee for issuance of
Performance Units in the form of Restricted Stock Unit Awards under Section 3
and 4 of the Long-Term Incentive Plan (“Plan”). These rules and regulations
shall apply to Awards granted effective on and after January 1, 2012. In the
event of any conflict between this Sub-Plan and the Plan, the terms and
conditions of the Plan shall control.

 

Section 1. Incorporation of Plan; Capitalized Terms.

 

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Sub-Plan shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Sub-Plan shall have the definitions set forth in the
Plan. In the event of any conflict between this Sub-Plan and the Plan, the terms
and conditions of the Plan shall control. The Committee shall have final
authority to interpret and construe the Plan and this Sub-Plan and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon all Participants and their legal representatives in respect of
any questions arising under the Plan or this Sub-Plan.

 

Section 2. Definitions

 

When used in this Sub-Plan, the following terms shall have the meanings as set
forth below, and are in addition to the definitions set forth in the Plan.

 

2.1 “Account” means the account used to record and track the number of
Restricted Stock Units granted to each Participant as provided in Section 3.4.

 

2.2 “Award” as used in this Sub-Plan means each aggregate award of Restricted
Stock Units as provided in Section 3.2.

 

2.3 “Date of Grant” means the date the Committee determines that the applicable
performance goals, objectives, and measures for the Performance Period have been
achieved, but not later than March 31, 2012.

 

2.4 “Performance Period” for purposes of this Sub-Plan means January 1, 2012 to
December 31, 2012.

 

2.5 “Performance Schedule” means Attachment 1 to this Sub-Plan, which sets forth
the performance measures applicable to this Sub-Plan.

 

2.6 “Restricted Stock Unit” for purposes of this Sub-Plan means each unit of an
Award granted to a Participant that is denominated in Shares, each of which
represents a right to receive the value of a Share (or percentage of such value,
which percentage may be higher than 100%) on the terms and conditions set forth
in the Plan and the Sub-Plan.

 

 

 

 



2.7 “Salary” means the regular base rate of compensation payable by the Company
to a Participant on an annual basis. Salary does not include bonuses, if any, or
incentive compensation, if any. Such compensation shall not be reduced by any
deferrals made under any other plans or programs maintained by the Company.

 

2.8 “Section 409A” means Section 409A of the Code, or any successor section
under the Code, as amended and as interpreted by final or proposed regulations
promulgated thereunder from time to time.

 

2.9 “Year” means a calendar year.

 

Section 3. Participation and Awards

 





3.1 Participant Selection. Participants under this Sub-Plan shall be selected by
the Compensation Committee in its sole discretion. Notwithstanding any provision
of this Sub-Plan to the contrary, no Participant shall have any legally binding
right to any Award or payment of any amounts under this Sub-Plan unless and
until the Compensation Committee, in its sole discretion, determines the amount
of such Participant’s Award and that such Award shall be granted or paid. Prior
to such time, the Compensation Committee, in its sole discretion, may revoke or
cancel any Award made to a Participant hereunder.

 

3.2 Awards. Subject to any adjustments to be made under Section 3.5, the
Compensation Committee may, in its sole discretion, grant Awards to some or all
of the Participants in the form of a specific number of Restricted Stock Units.
The target as a percentage of Salary of the Awards granted for 2012 are as set
forth on Attachment 2 hereto. The performance objectives and measures for the
Sub-Plan are the same as the performance measures for the 2012 Executive
Incentive Plan of the Company.

 

3.3 Award Valuation at Grant. In calculating the value of an Award for purposes
of Section 3.2, the value of each Restricted Stock Unit shall be equal to the
closing price of a share of Stock on the last trading day on the Date of Grant.
The Participant’s Salary shall be determined as of the January 1 preceding the
date the Award is granted, or such other time as is determined in the discretion
of the Committee. Each Award is deemed to be granted on the day that it is
approved by the Committee.

 

3.4 Accounting and Adjustment of Awards. The number of Restricted Stock Units
awarded to a Participant shall be recorded in a separate Account for each
Participant. The number of Restricted Stock Units recorded in a Participant’s
Account shall be adjusted to reflect any splits or other adjustments in the
Shares. Restricted Stock Units are bookkeeping entries only. A Participant shall
have no rights as a stockholder of the Company, no dividend rights and no voting
rights with respect to the Restricted Stock Units. No adjustments shall be made
to any





 

2

 

 



3.5 Restriction Period, Vesting. A Participant’s rights with respect to the
Restricted Stock Units shall remain subject to forfeiture at all times prior to
the date(s) on which the Restricted Stock Units vests pursuant to the Section
3.5. Except as provided in Section 4, Restricted Stock Units subject to the
Award shall vest and become non-forfeitable as follows:

 

25% on the date of Grant;

50% on the first anniversary of the Date of Grant;

75% on the second anniversary of the Date of Grant; and

100% on the third anniversary of the Date of Grant.

 

3.6 Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after the date any Restricted Stock Units subject to the Award
become non-forfeitable (the “Payment Date”), such Restricted Stock Units shall
be paid, at the Company’s option, (a) in a lump sum cash payment equal in the
aggregate to the Fair Market Value of a Share on the Payment Date multiplied by
the number of such Restricted Stock Units that become non-forfeitable upon that
Payment Date or (b) by the Company delivering to the Participant a number of
Shares equal to the number of Restricted Stock Units that become non-forfeitable
upon that Payment Date. If the Restricted Stock Units are paid in Shares, the
Company shall issue the Shares either (i) in certificate form or (ii) in book
entry form, registered in the name of the Participant. Delivery of any
certificates will be made to the Participant’s last address reflected on the
books of the Company and its Subsidiaries unless the Company is otherwise
instructed in writing. Neither the Participant nor any of the Participant’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue Shares in payment of the Restricted Stock Units unless such
issuance and such payment shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which Shares are listed. Delivery of
any certificates will be made to the Participant’s last address reflected on the
books of the Company unless the Company is otherwise instructed in writing

 

3.7 Termination of Employment. Excepts as otherwise provided in Section 4, in
the event of the termination of a Participant’s employment or service with the
Company for any reason prior to the lapsing of the restrictions in accordance
with Section 3.5 hereof with respect to any of the Restricted Stock Units
granted hereunder, such portion of the Restricted Stock Units held by the
Participant shall be automatically forfeited by the Participant as of the date
of termination. Neither the Participant nor any of the Participant’s successors,
heirs, assigns, or personal representatives shall have any rights or interests
in any Restricted Stock Units that are so forfeited.

 

Section 4. Early Vesting and Forfeiture

 

4.1 Termination during 2012. Except as expressly set forth below, in the event a
Participant’s employment with SMH terminates for any reason prior to the end of
the workday on December 31, 2012, such Participant will be ineligible for any
Award under the Sub-Plan. In other words, if a Participant is employed according
to Company records through the end of the workday on December 31, 2012, the
Participant will, subject to the following provisions, be eligible for any award
earned under the Sub-Plan for 2012.

    

3

 

 



Any Participant (or his or her estate) who ceases to be employed by the Company
prior to January 1, 2013, due to the Participant’s death, Disability, or
Retirement (as such terms are defined in the Plan), subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, will be eligible to receive an Award based on an adjusted annual
base salary amount, but otherwise in the same manner, to the same extent, and at
the same time as the Participant would have received such Award if such
Participant’s employment had continued through December 31, 2012 (i.e., based on
achievement of applicable performance measures). The Participant’s annual base
salary will be the result of the following formula: X × Y/12, where:

 

X = the Participant’s annual base salary as in effect as of the date of
termination of employment; and

Y = the number of calendar months the Participant was actively employed by the
Company during 2012, rounded up for any partial month.

 

4.2 Termination on or after January 1, 2013. Except as expressly set forth
below, a Participant who ceases to be employed by SMH for any reason on or after
January 1, 2013, will forfeit any unvested Award. If any Participant (or his or
her estate) who ceases to be employed by the Company subsequent to December 31,
2012, but prior to expiration of the Restriction Period, due to the
Participant’s death, Disability, or Retirement, subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, any outstanding Awards of the Participant shall immediately become
vested. The Company shall issue to the Participant all of the Shares remaining
subject to the Restricted Stock Unit Award to the extent such Shares have vested
in accordance with this Section 4.2, upon the earliest of the following:

 

(i) as soon as practicable but no later than 30 days following a Change in
Control,

 

(ii) as soon as practicable but no later than 90 days following the
Participant’s death, or

 

(iii) the first business day of the seventh month following the date of the
Participant’s Retirement.

 

4.3 Change in Control. In the case of a Change in Control prior to the Date of
Grant, the Committee may in its discretion amend, suspend, or terminate the
Sub-Plan and if the Sub-Plan is not amended, suspended, or terminated, the
Company shall, subject to the restrictions in this Section 4.3 and Section 6.7
of the Plan, irrevocably set aside cash or Shares in one or more such grantor
trusts in an amount that is sufficient to pay each Participant employed by the
Company, the net present value as of the date on which the Change in Control
occurs, of the earned benefits to which Participants would be entitled pursuant
to the terms of the Sub-Plan. Any such trust shall be subject to the claims of
the general creditors of the Company in the event of bankruptcy or insolvency of
the Company. Notwithstanding the foregoing provisions of this Section 4.3, the
Company shall establish no such trust if the assets thereof shall be includable
in the income of Participants thereby pursuant to Section 409A(b). In the case
of a Change in Control on or after the Date of Grant, all of the restrictions
and conditions of all Restricted Stock Units then outstanding shall be deemed
satisfied, and the Restriction Period with respect thereto shall be deemed to
have expired. Notwithstanding the foregoing, if and to the extent that any
provision of this Sub-Plan or an Award would cause a payment of deferred
compensation that is subject to Section 409A(a)(2) of the Code to be made upon
the occurrence of a “Change in Control,” then such payment shall not be made
unless such “Change in Control” satisfies the requirements of Section
409A(2)(A)(v) of the Code and applicable regulations and rulings thereunder.

 

4

 

 



4.4 Termination of Employment. In the event that a Participant’s employment with
the Company terminates for any reason other than as provided in this Section 4,
any Award made to the Participant which has not vested as provided in Section 3
shall be forfeited.

 

Section 5. Non-Assignability of Awards

 

The Awards and any right to receive payment under the Plan and this Sub-Plan may
not be sold, assigned, transferred, alienated, pledged, encumbered, otherwise
disposed of, or subject to any charge or legal process, except by will or the
laws of descent and distribution, and if any attempt is made to do so, or a
Participant becomes bankrupt, then in the sole discretion of the Committee, any
Award made to the Participant which has not vested as provided in Sections 2 and
3 shall be forfeited.. Any attempt to dispose of any Restricted Stock Units in
contravention of the above restriction shall be null and void and without
effect.

 

Section 6. No Right to Continued Employment.

 

Nothing in the Plan or in this Sub-Plan shall (a) confer on the Participant any
right to continue in the employ of the Company; (b) affect the right of the
Participant or the Company to terminate the employment relationship at any time;
(c) be deemed a waiver or modification of any provision contained in any
agreement between the Participant and the Company; (b) be construed as part of
the Participant’s entitlement to remuneration or benefit pursuant to a contract
of employment or otherwise or as compensation for past services rendered; (e)
afford the Participant any rights or additional rights to compensation or
damages as a consequence of the loss or termination of his or her employment; or
(f) entitle the Participant to any compensation or damages for any loss or
potential loss he or she may suffer by reason of being or becoming unable to
vest in the Restricted Stock Units as a consequence of the loss or termination
of his or her employment with the Company.

 

Section 7. Adjustments.

 

In the event of a recapitalization, reorganization, stock split, stock dividend,
merger, consolidation, combination of shares or other change affecting the
Shares of the Company, the Committee shall make appropriate adjustments, if any,
in the terms of this Sub-Plan, provided that such adjustments shall be made in a
manner that complies with the requirements of Section 409A of the Code. Any such
adjustments shall be made in accordance with the provisions of the Plan and
shall be effective, final, binding and conclusive for all purposes of the Plan
and this Sub-Plan.

 

5

 



Section 8. Withholding of Taxes.

 

The Company shall be entitled to take any of the following actions in order to
satisfy tax withholding obligations arising on account of amounts accrued or
payable under this Sub-Plan: (a) deduct from any amount accrued or payable under
this Sub-Plan an amount equal to the federal, state, and local income taxes and
other amounts as may be required by law to be withheld with respect thereto,
including withholding Shares issued in payment of the Restricted Stock Units
having a Fair Market Value equal to the taxes that the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock Units (with such withholding obligation determined based on any applicable
minimum statutory withholding rates, (b) require the Participant to pay to the
Company such withholding taxes, or (c) deduct from any other compensation
payable to the Participant the amount of any withholding obligations with
respect to amounts accrued or payable under this Sub-Plan. The Committee shall
determine in its discretion which of the above actions shall be taken in order
to satisfy tax withholding obligations arising on account of amounts accrued or
payable under this Sub-Plan, including but not limited to withholding from
amounts not otherwise payable at such time or attributable to Shares not
otherwise issuable at such time by accelerating the issuance of Shares, as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(vi); provided,
however, that in furtherance of satisfying such withholding obligations, the
Participant shall have the right (by delivering written notice to the Chief
Financial Officer of the Company at the time and in the manner prescribed by the
Committee) to have a number of whole Shares withheld by the Company from the
Shares to be issued upon distribution with a value not to exceed the statutory
minimum tax withholding obligation. The Participant and/or his or her
beneficiary (including his or her estate) shall bear all taxes on amounts paid
under the Plan to the extent no taxes are withheld, irrespective of whether
withholding is required. For these purposes, the Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined.

 

Section 9. Amendment and Termination

 

This Sub-Plan shall be subject to amendment, suspension, or termination as
provided in the Plan. No action to amend, suspend or terminate this Sub-Plan
shall permit the acceleration of the time or schedule of the payment of any
Award granted under this Sub- Plan (except as provided in regulations under
Section 409A).

 

Section 10. Unfunded Award.

 

The Restricted Stock Unit Awards represent an unfunded, unsecured right to
receive Shares and cash in accordance with the terms of this Sub-Plan, and the
Company shall not be required to segregate any assets with respect to any
amounts or Share issuances due in connection with this Sub-Plan.

 

Section 11. Compliance with Code Section 409A.

 

Notwithstanding anything to the contrary contained herein, this Sub-Plan is
intended to be in full compliance with the requirements of, and thereby avoid
any tax arising pursuant to, Section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted in a manner consistent with such intent.

 

6

 

 



Section 12. Miscellaneous

 

12.1 Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of a Participant, to the Participant’s address
appearing on the books of the Company or to the Participant’s residence or to
such other address as may be designated in writing by the Participant.

 

12.2 Successors. The terms of this Sub-Plan shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of each Participant
and the beneficiaries, executors, administrators, heirs, and successors of the
Participant.

 

12.3 Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Sub-Plan shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

12.4 Governing Law. This Sub-Plan and the rights of the Participant hereunder
shall be construed and determined in accordance with the laws of the State of
Texas.

 

12.5 Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Sub-Plan.

 

12.6 Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be resolved by the Committee. Any resolution
made hereunder by the Committee shall be effective, final, binding and
conclusive on the Participant and the Company for all purposes.



7

 

 

Attachment 1

 

 

 

 

Proposed 2012 Performance Goals and Weights

Versus Award Opportunity Earned





Level of Performance Achievement Adjusted Cash Flow from Operations Client
Investment Results Net New Client Money Expenses as Percentage of Revenue %  of
Target Award Earned Discretionary               (Weight) (30%) (20%) (20%) (10%)
  (20%)               Target 100% 100% 100% 100% 100% 100%   95% 95% 95% 105%
80% [image_006.jpg]   90% 90% 90% 110% 60%   85% 85% 85% 115% 40%   80% 80% 80%
120% 30% Min Acceptable 75% 75% 75% 125% 20%   <75% <75% <75% >125% 0% 0%



 

8

 

 



Attachment 2

 

Proposed 2012 Participants and Award Targets 





 



Title Targeted Award Chairman/Chief Executive Officer 175% of salary President
175% of salary EFS Chairman/Chief Executive Officer 175% of EFS salary SMH EVP
High Net Worth 150% of salary Corporate Chief Financial Officer 150% of salary
Chief Communications Officer 150% of salary Chief Information Officer 150% of
salary Chief Operations 150% of salary EVP Corporate 150% of salary Legal
Counsel 120% of salary SMH Controller 40% of salary EFS Chief Financial Officer
(with Division responsibility) 40% of salary SMH Chief Compliance Officer 35% of
salary EFS Chief Compliance Officer 35% of salary Vice President Information
Technology 35% of salary Chief Technology Officer 35% of salary Director,
Financial Reporting 35% of salary SVP Operations 20% of salary SMH
Administrative Manager 20% of salary VP Human Resources 20% of salary VP Human
Resources/Training 20% of salary VP Marketing & Communication 30% of salary SVP
Operations 20% of salary VP Operations 20% of salary Administrative Manager 20%
of salary



 

9



 

 

 

